DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Toh (10,526,113).
Toh discloses, in figs. 1-2, a container for dispensing a composition, the container comprising:
a container body 10 extending along a longitudinal axis from a bottom end to a top end, the container body defining an internal cavity for holding the composition, the container body comprising:
a neck 12 having a container opening open to the internal cavity;
a front wall, a rear wall and a pair of side walls extending between the front and rear wall (can be seen in figs. 1A, 7)
a shoulder comprising a pair of first shoulder walls extending between the neck and a respective side wall of the container body and a pair of second shoulder walls extending between the neck and a respective one of the front wall and real wall , the first shoulder walls extending at a first nor-perpendicular angle with respect to the longitudinal axis, the second shoulder wall forming a second non-perpendicular angle with respect to the longitudinal axis, the second angle being different from the first angle  (can be seen in figs. 1B, 6;
a shoulder fitting 14 attached to the neck, the shoulder fitting including a nozzle 22 extending therethrough (figs 2A and 2B), the nozzle open to the opening.
Toh lacks to disclose each of the first shoulder walls extending at an angle of 65 degrees with respect to the longitudinal axis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the invention of Toh with each of the first shoulder walls extending at an angle of 65 degrees with respect to the longitudinal axis, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morali et al. (5,996,850)
Morali et al. disclose, in figs. 1-7, a container for dispensing a composition, the container comprising:
a container body 2 extending along a longitudinal axis from a bottom end to a top end, the container body defining an internal cavity for holding the composition, the container body comprising:
a neck 8 having a container opening open to the internal cavity;
a front wall, a rear wall and a pair of side walls extending between the front and rear wall (can be seen in figs. 1 and 2)
a shoulder comprising a pair of first shoulder walls extending between the neck and a respective side wall of the container body and a pair of second shoulder walls extending between the neck and a respective one of the front wall and real wall , the first shoulder walls extending at a first nor-perpendicular angle with respect to the longitudinal axis, the second shoulder wall forming a second non-perpendicular angle with respect to the longitudinal axis, the second angle being different from the first angle  (can be seen in figs. 1, 2;
a shoulder fitting 14 attached to the neck, the shoulder fitting including a nozzle 42 extending therethrough (fig. 3), the nozzle open to the opening.
Morali et al. lack to disclose each of the first shoulder walls extending at an angle of 65 degrees with respect to the longitudinal axis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the invention of Morali et al. with each of the first shoulder walls extending at an angle of 65 degrees with respect to the longitudinal axis, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 1-19 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 20 have been considered but are moot in view of  new ground of rejections as alleged above.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         August 17, 2022